Citation Nr: 1111851	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-41 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than August 8, 2008 for the assignment of a 60-percent disability rating for left ventricular dysfunction.

2. Entitlement to an effective date earlier than August 8, 2008 for the assignment of a 10-percent disability rating for hypertension. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2010. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of service connection for left ventricular dysfunction was received on August 8, 2008. 

2. The Veteran's claim of service connection for hypertension was received on August 8, 2008. 






CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than August 8, 2008 for entitlement to service connection for hypertension are not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2. The criteria for an effective date earlier than August 8, 2008 for entitlement to service connection for left ventricular dysfunction are not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

These claims are for earlier effective dates and based on receipt of a notice of disagreement. VA has no duty to provide further notice upon receipt of a notice of disagreement. 38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 490 (stating that "once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated"). 

VA has complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All service medical records, authorized and available private treatment records, and Social Security Association (SSA) records have been gathered and associated with the claims file. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The Veteran's application for service-connection benefits for hypertension, and which the RO construed to be an application for service-connection benefits for an enlarged heart, was received on August 8, 2008. Under this general rule, the effective date to be applied would be August 8, 2008, the date of receipt of claim, which is later than the date entitlement arose.

As the Veteran noted in a May 2010 Board hearing, certain exceptions apply to this rule. However, the Board finds that none are applicable in this case; therefore the effective date for the Veteran's claims remains August 8, 2008.

The effective date of an award of disability compensation shall be the day following the date of discharge from service if an application for benefits was received within one year of the date of discharge. 38 U.S.C.A. § 5110(b)(1) (2010). The Veteran separated from service in July 1995 and did not file his claims until August 2008. 

This is not a claim for increased compensation, so the exception noted at 38 U.S.C.A. § 5110(b)(2) (2010) is not applicable. This is not a claim for disability pension, so the exception noted at 38 U.S.C.A. § 5110(b)(3) is not applicable. This claim did not arise under 38 U.S.C.A. § 1151 (2010), so the exception noted at 38 U.S.C.A. § 5110(c) is not applicable. This not an award of death compensation, dependency and indemnity compensation, death pension, or dependency benefits; therefore the exceptions noted at 38 U.S.C.A. §§ 5110(d), (e), (f), (g), (j), (k), (l), (n) (2010) are not applicable. An award of pension has not been deferred or been awarded at a rate based on anticipated income; therefore an exception noted at 38 U.S.C.A. § 5110(h) (2010) does not apply. The claim has not been disallowed and then reopened on the basis of new and material evidence; therefore the exception noted at 38 U.S.C.A. § 5110(i) (2010) does not apply. 

Although the Veteran contends, and the record reflects, that service-connected hypertension and left ventricular dysfunction were diagnosed in military service, the applicable law provides that in this case, the date of entitlement is to be the date of receipt of the claim.  

ORDER

An effective date earlier than August 8, 2008 for entitlement to service connection for hypertension is denied.

An effective date earlier than August 8, 2008 for entitlement to service connection for a left ventricular dysfunction is denied. 


REMAND

The law provides that where the schedular rating is less than total, a TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran currently is assigned a 70-percent combined disability rating for his service-connected disabilities, which include left ventricular dysfunction, hypertension, and residuals of a stroke. The record indicates that the Veteran did not return to work after he experienced a stroke in January 2008. The evidence indicates that the stroke affected the Veteran's left side and that his dominant hand is his left hand. However, there is evidence of record indicating that certain medical professionals believed the Veteran would be able to return to work, but that he may be unmotivated for one or more reasons to do so. (See April 2008 opinion from a Dr. Byrd, December 2008 VA brain and spinal cord examination, and January 2008 consultation with a Dr. Ulrich). Accordingly, VA must provide the Veteran with an examination for the purpose of determining whether the Veteran is unable to maintain or obtain substantial employment due to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for his service-connected disabilities.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. This includes but is not limited to records generated by an unidentified physician who examined the Veteran at his workplace after he experienced a stroke, alluded to by the Veteran at the May 2010 hearing before the undersigned.

b. The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder from December 2009.

2. After waiting an appropriate time period for the Veteran to respond and for all authorized records to be collected, the RO/AMC must schedule the Veteran for a VA examination by an examiner with appropriate expertise to ascertain if the Veteran is unable to obtain or maintain substantial employment due to his service-connected disabilities, which include left ventricular dysfunction, hypertension, and residuals of a stroke. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must carefully review all medical and lay evidence associated with the claims folder. In particular, the Board calls the examiner's attention to the following:

i. An April 2008 opinion from a Dr. Byrd, indicating that the Veteran stated that if he returned to work at that time, he would be "an accident waiting to happen." Dr. Byrd further stated that the Veteran did not appear "very motivated" to return to work at the present time, that the doctor agreed he was not ready to return to work at the present time, but that perhaps the Veteran would be ready to return in another four weeks.

ii. A November 2008 VA heart examination, at which the Veteran reported that his occupation and actives of daily living are not affected by his hypertension and left ventricular dysfunction.  

iii. A December 2008 VA brain and spinal cord examination in which the Veteran stated he is left-handed and does not plan to return to work.

iv. Consultation records from a Dr. Ulrich: (1) a January 2008 record in which the doctor stated he was hopeful the Veteran would have a good recovery but that it would take some physical therapy; (2) a March 2008 record in which the doctor stated, "I think it is a reasonable goal for him to try to return to work at the beginning of April. I suspect working at his job would be a very effective form of rehabilitation"; and (3) a September 2008 record in which the Veteran stated he does not feel it is safe to return to work.

v. A May 2010 Board hearing, during which the Veteran indicated that an examining physician associated with his former workplace had told him that, if he were to return to work, he would be "an accident waiting to happen."

c. The examiner must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis or bases for corroborating or discounting the credibility or reliability of the history provided by the Veteran.

d. In all conclusions, the examiner must identify and explain the medical basis or bases of his or her opinion with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. The RO/AMC must readjudicate the claim. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      
      
      

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
`of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


